 

Exhibit 10.3

 

[a190721001_v1.jpg] 

 

TP Flexible Income Fund, Inc.,



6701 Center Drive West, Suite 1450



Los Angeles, California 90045

 

Re:   Dealer Manager Agreement

 

Ladies and Gentlemen:

 

TP Flexible Income Fund, Inc., a Maryland corporation (the “Company”), has
registered for public sale (the “Offering”) shares of its Class A common stock,
$0.001 par value per share (the “Common Stock”), to be issued and sold to the
public on a “best efforts” basis (the “Offered Shares”) through you as the
managing dealer (the “Dealer Manager”) and the broker-dealers participating in
the offering (the “Participating Dealers”). The Offered Shares will be sold at
the initial offering prices, which may be subject to change, as more fully
described in its registration statement on Form N-2 filed by the Company with
the Securities and Exchange Commission (the “Commission”) (currently File No.
333-206730 and including any subsequent registration statement to the extent
that it continues the Offering) (as may be amended or supplemented from time to
time, the “Registration Statement”), which includes the Company’s prospectus, as
amended or supplemented from time to time. Terms not otherwise defined herein
shall have the same meaning as in the Prospectus, as that term is defined in
Section 1.1 below. The term “Offered Shares” as used herein shall refer to any
of the Class A shares permitted to be sold pursuant to the offering terms and
conditions as set forth in the Prospectus.

 

The Company has entered into an investment adviser agreement, dated as of March
31, 2019 (the “Investment Adviser Agreement”), with Prospect Flexible Income
Management, LLC, a Delaware limited liability company registered as an
investment adviser (the “Adviser”), under the Investment Advisers Act of 1940,
as amended, and the rules and regulations thereunder (collectively, the
“Advisers Act”). The Company has also entered into an administration agreement
(the “Administration Agreement”) with Prospect Administration LLC, an affiliate
of the Adviser.

 

The Company hereby agree with you, the Dealer Manager, as follows:

 

1.             Representations and Warranties of the Company.

 

The Company hereby represents and warrants to the Dealer Manager and each
Participating Dealer with whom the Dealer Manager has entered into or will enter
into a Participating Dealer Agreement (the “Participating Dealer Agreement”) in
the form attached as Exhibit A to this Agreement that, as of the date hereof and
at all times during the Offering Period, as that term is defined below (provided
that, to the extent such representations and warranties are given only as of a
specified date or dates, the Company only makes such representations and
warranties as of such date or dates):

 

1.1.       The Company has prepared and filed the Registration Statement with
the Commission for the registration of the Offered Shares in accordance with
applicable requirements of the Securities Act of 1933, as amended (the
“Securities Act”), and the applicable rules and regulations of the Commission
promulgated thereunder (the “Securities Act Regulations”). As used in this
Agreement, the term “Registration Statement” means such registration statement,
as so amended, and any subsequent registration statement filed to continue the
Offering; the term “Effective Date” means the applicable date upon which the
Registration Statement, any post-effective amendment thereto, or

 



 

6701 Center Drive West, Suite 1450, Los Angeles CA 90045 · (310) 943-4990 fax:
(310) 943-4995





 







 

any subsequent registration statement continuing the Offering is or was first
declared effective by the Commission; the term “Prospectus” means the prospectus
in the form constituting a part of the Registration Statement as well as in the
form filed with the Commission pursuant to Rule 424(b) after the Registration
Statement becomes effective, except that the term “Prospectus” shall also
include any supplements thereto; and the term “Filing Date” means the applicable
date upon which the initial Prospectus, any amendment or supplement thereto, or
any subsequent registration statement is filed with the Commission. As of the
date hereof, the Commission has not issued any stop order suspending the
effectiveness of the Registration Statement and no proceedings for that purpose
have been instituted or are pending before or threatened by the Commission under
the Securities Act.

 

1.2.         The Registration Statement and the Prospectus, and any further
amendments or supplements thereto, will, as of the applicable Effective Date,
comply in all material respects with the Securities Act and the Securities Act
Regulations; the Registration Statement does not, and any amendments thereto
will not, in each case as of the applicable Effective Date, contain an untrue
statement of material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein not
misleading; provided, however, that the Company makes no warranty or
representation with respect to any statement contained in the Registration
Statement or the Prospectus, or any amendments or supplements thereto, made in
reliance upon and in conformity with information furnished in writing to the
Company by the Dealer Manager or any Participating Dealer expressly for use in
the Registration Statement or the Prospectus, or any amendments or supplements
thereto.

 

1.3.         This Agreement, the Administration Agreement and the Investment
Adviser Agreement have been duly authorized, executed and delivered by the
Company.

 

1.4.         The Company is a corporation duly organized and validly existing
under the laws of the State of Maryland, and is in good standing with the State
Department of Assessments and Taxation of Maryland, with full power and
authority to conduct its business as described in the Registration Statement and
the Prospectus and to enter into this Agreement and to perform the transactions
contemplated hereby; this Agreement has been duly authorized, executed and
delivered by the Company and is a legal, valid and binding agreement of the
Company enforceable against the Company in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally, and by general
equitable principles, and except to the extent that the enforceability of the
indemnity and/or contribution provisions contained in Section 5 of this
Agreement may be limited under applicable securities laws.

 

1.5.         Each of the Company and the Adviser has qualified to do business
and is in good standing in every jurisdiction in which the conduct of its
business, as described in the Prospectus, requires such qualification, except
where the failure to do so would not have a material adverse effect on the
condition, financial or otherwise, results of operations or cash flows of the
Company and the Adviser taken as a whole or would materially and adversely
affect the regulatory status of the Adviser such that the Adviser would be
prevented from carrying out its obligations under the Investment Adviser
Agreement (a “Material Adverse Effect”).

 

1.6.         The Adviser is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware with full
power and authority to conduct its business as described in the Registration
Statement and the Prospectus,.

 

1.7.         The Offered Shares conform in all material respects to the
description of the

 



TP Flexible Income Fund, Inc.

Dealer Manager Agreement

Page 2 of 32





 

Common Stock contained in the Registration Statement and the Prospectus. The
authorized, issued and outstanding shares of Common Stock as of the date hereof
are as set forth in the Prospectus under the caption “Description of Our
Securities.” As of the date hereof, all the issued and outstanding shares of
Common Stock of the Company are fully paid and non-assessable.

 

1.8.         The Company is not in violation of its charter or its bylaws and
the execution and delivery of this Agreement, the issuance, sale and delivery of
the Offered Shares, the consummation of the transactions herein contemplated and
compliance with the terms of this Agreement by the Company will not violate the
terms of or constitute a default under: (a) its charter or bylaws; or (b) any
indenture, mortgage, deed of trust, lease, or other material agreement to which
the Company is a party; or (c) any law, rule or regulation applicable to the
Company; or (d) any writ, injunction or decree of any government, governmental
instrumentality or court, domestic or foreign, having jurisdiction over the
Company except, in the cases of clauses (b), (c) and (d), for such violations or
defaults that, individually or in the aggregate, would not result in a Material
Adverse Effect.

 

1.9.         Intentionally omitted.

 

1.10.       Upon the commencement of the Offering, the Company will be a
non-diversified, closed-end management investment company that has elected to be
regulated as a business development company (“BDC”) under the Investment Company
Act of 1940, as amended, (the “Investment Company Act”), and has not withdrawn
such election, and the Commission has not ordered that such election be
withdrawn nor to the Company’s knowledge have proceedings to effectuate such
withdrawal been initiated or threatened by the Commission.

 

1.11.       The terms of the Investment Adviser Agreement, including
compensation terms, comply in all material respects with all applicable
provisions of the Investment Company Act and the Advisers Act.

 

1.12.       The approval of the Investment Adviser Agreement by each of the
board of directors and the stockholders of the Company has been made in
accordance with the requirements of Section 15 of the Investment Company Act
applicable to companies that have elected to be regulated as BDCs under the
Investment Company Act.

 

1.13.       Except as disclosed in the Registration Statement and the
Prospectus, (i) no person is serving or acting as an officer, director or
investment adviser of the Company, except in accordance with the provisions of
the Investment Company Act and the Advisers Act and the applicable published
rules and regulations thereunder, and (ii) to the knowledge of the Company, no
director of the Company is an “affiliated person” (as defined in the Investment
Company Act) of the Dealer Manager.

 

1.14.       The Company’s current business operations and investments and
contemplated business operations and investments are in compliance in all
material respects with the provisions of the Investment Company Act and the
rules and regulations thereunder applicable to BDCs, except as will not result,
singly or in the aggregate, in a material adverse effect on the Company.

 

1.15.       The provisions of the corporate charter and bylaws of the Company
and the investment objectives, policies and restrictions described in the
Prospectus are not inconsistent with the requirements of the Investment Company
Act and the rules and regulations thereunder applicable to a BDC.

 

TP Flexible Income Fund, Inc.

Dealer Manager Agreement

Page 3 of 32





 

1.16.       No consent, approval, authorization or other order of any
governmental authority is required in connection with the execution or delivery
by the Company of this Agreement or the issuance and sale by the Company of the
Offered Shares, except (a) registration of the Offered Shares under the
Securities Act; (b) election to be regulated as a BDC under the Investment
Company Act; (c) the Adviser’s registration under the Advisers Act; (d) any
necessary qualification under the securities or blue sky laws of the
jurisdictions in which the Offered Shares are being offered by the Dealer
Manager and the Participating Dealers; and (e) under the conduct rules set forth
in the Financial Industry Regulatory Authority (“FINRA”) rulebook (the “FINRA
Rules”).

 

1.17.       There are no actions, suits or proceedings pending or, to the
knowledge of the Company, threatened against either the Company or the Adviser
at law or in equity or before or by any federal or state commission, regulatory
body or administrative agency or other governmental body, domestic or foreign,
which would have a Material Adverse Effect.

 

1.18.       The issuance and sale of the Offered Shares have been duly
authorized by the Company, and, when issued and duly delivered against payment
therefor as contemplated by this Agreement, will be validly issued, fully paid
and non-assessable, free and clear of any pledge, lien, encumbrance, security
interest or other claim, and the issuance and sale of the Offered Shares by the
Company are not subject to preemptive or other similar rights arising by
operation of law, under the charter or bylaws of the Company or under any
agreement to which the Company is a party or otherwise.

 

1.19.       The financial statements of the Company included in the Registration
Statement and the Prospectus, together with the related notes, present fairly
the financial position of the Company, as of the date specified, in conformity
with generally accepted accounting principles applied on a consistent basis and
in conformity with Regulation S-X of the Commission. No additional financial
statements are required to be included in the Registration Statement or the
Prospectus.

 

1.20.       Intentionally omitted.

 

1.21.       Since the respective dates as of which information is given in the
Registration Statement and the Prospectus or any amendments or supplements
thereto, there has not been any event or development which could reasonably be
seen as having a Material Adverse Effect.

 

1.22.       There are no contracts or other documents required by the Securities
Act or the Securities Act Regulations to be described in or incorporated by
reference into the Registration Statement or the Prospectus or to be filed as
exhibits to the Registration Statement which have not been accurately described
in all material respects in the Prospectus or incorporated or filed as required.
The agreements to which the Company is a party which are described in the
Registration Statement and the Prospectus are valid and enforceable in all
material respects by the Company except as enforceability may be limited by
bankruptcy, reorganization, moratorium or similar laws affecting the
enforceability of creditors’ rights generally and rules of law governing
specific performance, injunctive relief and other equitable remedies, and, to
the best of the Company’s knowledge, no party thereto is in breach or default
under any of such agreements except where such breach or default would not have
a Material Adverse Effect.

 

1.23.       The Company has, and, to the knowledge of the Company, all of the
Company’s directors or officers in their capacities as such have, complied in
all material respects with any applicable provision of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith.

 

TP Flexible Income Fund, Inc.

Dealer Manager Agreement

Page 4 of 32





 

1.24.       Neither the Company nor, to the knowledge of the Company, any
director, officer, employee or affiliate of the Company is aware of or has taken
any action, directly or indirectly, that would result in a violation by such
persons of the Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder.

 

1.25.       The Company has implemented and maintains controls and other
procedures that are designed to ensure that information required to be disclosed
by the Company in the reports that it files or submits under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms and is accumulated and communicated to the Company’s management,
including its chief executive officer and chief financial officer, or persons
performing similar functions, as appropriate to allow timely decisions regarding
required disclosure; and the Company will make and keep books, records and
accounts which, in reasonable detail, accurately and fairly reflect the
transactions and dispositions of the assets of the Company; and the Company has
implemented and maintains a system of internal accounting controls sufficient to
provide reasonable assurances that: (i) transactions are executed in accordance
with management’s general or specific authorization; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences; and, to the Company’s knowledge, neither the Company nor the
Adviser, nor any employee or agent thereof, has made any payment of funds of the
Company or the Adviser, as the case may be, or received or retained any funds,
and no funds of the Company have been set aside to be used for any payment, in
each case in material violation of any law, rule or regulation applicable to the
Company or the Adviser.

 

1.26.       No relationship, direct or indirect, exists between or among the
Company on the one hand, and the directors, officers, security holders of the
Company, the Adviser, or their respective affiliates, on the other hand, which
is required to be described in the Prospectus and which is not so described.

 

2.            Covenants of the Company.

 

The Company covenants and agrees with the Dealer Manager that:

 

2.1.        The Company will: (a) use commercially reasonable efforts to cause
the Registration Statement and any subsequent amendments thereto to become
effective as promptly as possible; (b) promptly advise the Dealer Manager (i) of
the time and date of any filing of any post-effective amendment to the
Registration Statement or any amendment or supplement to the Prospectus and (ii)
of the time and date that any post-effective amendment to the Registration
Statement becomes effective; (c) timely file every amendment or supplement to
the Registration Statement or the Prospectus that may be required by the
Commission or under the Securities Act; and (d) if at any time the Commission
shall issue any stop order suspending the effectiveness of the Registration
Statement, it will promptly notify the Dealer Manager and, to the extent the
Company determines such action is in the best interest of the Company, use its
commercially reasonable efforts to obtain the lifting of such order at the
earliest possible time.

 

2.2.         In addition to and apart from the Prospectus, the Company intends
to furnish

 



TP Flexible Income Fund, Inc.

Dealer Manager Agreement

Page 5 of 32





 

to all appropriate regulatory agencies and use printed sales literature or other
materials in connection with the Offering prepared by the Company, the Adviser
or the Dealer Manager, which materials are generally described in the
Prospectus. Such printed sales literature or other materials prepared by the
Company, the Adviser or the Dealer Manager, provided that the use of said sales
literature and other materials has been approved for use by the Company in
writing and all appropriate regulatory agencies, are referred to hereinafter as
the “Authorized Sales Materials.” In the event that the Company uses printed
materials in connection with the Offering prepared by the Company, the Adviser
or the Dealer Manager, intended for “broker-dealer use only,” the Dealer Manager
shall use such “broker-dealer use only” materials in accordance with Section 4.3
below.

 

2.3.         The Company will, at no expense to the Dealer Manager, furnish the
Dealer Manager with such number of printed copies of the Registration Statement,
including all amendments and exhibits thereto, as the Dealer Manager may
reasonably request. The Company will similarly furnish to the Dealer Manager and
Participating Dealers designated by the Dealer Manager as many copies as the
Dealer Manager may reasonably request in connection with the Offering of the
Offered Shares of: (a) the Prospectus in preliminary and final form and every
form of supplement to or post-effective amendment to the Prospectus; and (b) the
Authorized Sales Materials.

 

2.4.         The Company will use its commercially reasonable efforts to qualify
the Offered Shares for offering and sale under, or to establish the exemption of
the offering and sale of the Offered Shares from qualification or registration
under, the applicable state securities or “blue sky” laws of each jurisdiction
in which the Company and the Dealer Manager have agreed (the “Qualified
Jurisdictions”) and to maintain such qualifications or exemptions in effect
throughout the Offering. In connection therewith, the Company will prepare and
file all such reports as may be required by the securities regulatory
authorities in the Qualified Jurisdictions in which the Offered Shares have been
sold, provided that the Dealer Manager shall have provided the Company with any
information required for such filings or reports that is in the Dealer Manager’s
possession. The Company will notify the Dealer Manager promptly following each
date of: (a) the effectiveness of qualification or exemption of Offered Shares
in any additional jurisdiction in which the offering and sale of Offered Shares
has been authorized by appropriate state regulatory authorities; and (b) a
change in the status of the qualification or exemption of the Offered Shares in
any jurisdiction in any respect. The Company will file and obtain clearance of
the Authorized Sales Materials to the extent required by applicable state
securities laws. The Company will furnish to the Dealer Manager a copy of such
papers filed by the Company in connection with any such qualification.

 

2.5.         If at any time when a Prospectus is required to be delivered under
the Securities Act any event occurs as a result of which, in the opinion of the
Company, the Prospectus would include an untrue statement of a material fact or
omits to state any material fact necessary to make the statements therein, in
light of the circumstances under which they are made, not misleading, the
Company will promptly notify the Dealer Manager thereof (unless the information
shall have been received from the Dealer Manager) and the Dealer Manager and the
Participating Dealers shall suspend the offering and sale of the Offered Shares
in accordance with Section 4.3 hereof until such time as the Company, in its
sole discretion (a) instructs the Dealer Manager to resume the offering and sale
of the Offered Shares, and (b) has prepared any required supplement to or
post-effective amendment to the Prospectus as shall be necessary to correct such
statement or omission and to comply with the requirements of Section 10 of the
Securities Act.

 

2.6.         The Company will apply the proceeds from the sale of the Offered
Shares as stated in the Prospectus.

 

TP Flexible Income Fund, Inc.

Dealer Manager Agreement

Page 6 of 32





 

2.7.         The Company will engage and maintain, at its expense, a registrar
and transfer agent for the Offered Shares.

 

2.8.         The Company will use its commercially reasonable efforts to
maintain its status as a BDC under the Investment Company Act; provided,
however, the Company may cease to be, or withdraw its election to be regulated
as a BDC under the Investment Company Act, with the approval of its board of
directors and a vote of its stockholders as required by Section 58 of the
Investment Company Act, or a successor provision.

 

2.9.         The Company will operate in a manner so as to enable the Company to
qualify as a regulated investment company under the Code for each taxable year
during which it elects to be regulated as a BDC under the Investment Company
Act; provided, however, that at the discretion of the Company’s board of
directors, it may elect to not be so regulated.

 

3.            Payment of Expenses and Fees.

 

3.1.         The Company agrees to pay all costs and expenses incident to the
Offering, whether or not the transactions contemplated hereunder are consummated
or this Agreement is terminated, including expenses, fees and taxes in
connection with: (a) the registration fee, the preparation and filing of the
Registration Statement (including without limitation financial statements,
exhibits, schedules and consents), the Prospectus, and any amendments or
supplements thereto, and the printing and furnishing of copies of each thereof
to the Dealer Manager and to Participating Dealers (including costs of mailing
and shipment); (b) the preparation, issuance and delivery of certificates, if
any, for the Offered Shares, including any stock or other transfer taxes or
duties payable upon the sale of the Offered Shares; (c) all fees and expenses of
the Company’s legal counsel and the independent registered public accounting
firm; (d) the qualification of the Offered Shares for offering and sale under
state laws in the states, including the Qualified Jurisdictions, that the
Company shall designate as appropriate and the determination of their
eligibility for investment under state law as aforesaid and the printing and
furnishing of copies of any blue sky surveys or legal investment surveys to the
Dealer Manager; (e) filing for review by FINRA of all necessary documents and
information relating to the Offering and the Offered Shares (including the
reasonable legal fees and filing fees and other disbursements of counsel
relating thereto); (f) the fees and expenses of any transfer agent or registrar
for the Offered Shares and miscellaneous expenses referred to in the
Registration Statement; (g) all costs and expenses incident to the travel and
accommodation of the Company’s employees in making road show presentations with
respect to the offering of the Offered Shares; and (h) the performance of the
Company’s other obligations hereunder.

 

3.2.         In addition, the Company shall reimburse the Dealer Manager for
actual bona fide due diligence expenses incurred by the Dealer Manager or any
Participating Dealer in an aggregate amount that is reasonable in relation to
the gross proceeds raised from the sale of the Offered Shares. Such due
diligence expenses may include travel, lodging, meals and other reasonable
out-of-pocket expenses incurred by the Dealer Manager or any Participating
Dealer and their personnel when visiting the Company’s offices to verify
information relating to the Company. The Dealer Manager or any Participating
Dealer shall provide to the Company a detailed and itemized invoice for any such
due diligence expenses.

 

3.3.         The Dealer Manager shall prepare a detailed budget (the “O&O
Budget”) of the organizational and offering expenses to be borne by the Company
covering each fiscal year at least sixty (60) days prior to the start of such
fiscal year. The initial O&O

 



TP Flexible Income Fund, Inc.

Dealer Manager Agreement

Page 7 of 32





 

Budget for the 2019 fiscal year is set forth on Exhibit B hereto. An O&O Budget
for each subsequent fiscal year shall be submitted by the Dealer Manager to the
Company at least sixty (60) days prior to the start of each such subsequent
fiscal year. Such subsequent O&O Budgets shall not become effective until
approved in writing by the Company.

 

4.             Obligations and Compensation of Dealer Manager.

 

The Dealer Manager hereby represents and warrants to, and covenants and agrees
with the Company (provided that, to the extent representations and warranties of
the Company are given only as of a specified date or dates, the Dealer Manager
only makes such representations and warranties as of such date or dates) as
follows:

 

4.1.         The Company hereby appoints the Dealer Manager as its exclusive
agent and distributor during the period commencing with the date hereof and
ending on the termination date of the Offering (the “Termination Date”)
described in the Prospectus (the “Offering Period”) to solicit and to cause
Participating Dealers to solicit subscriptions for the Offered Shares at the
subscription price to be paid in accordance with, and otherwise upon the other
terms and conditions set forth in, the Prospectus and the Subscription
Agreement, and the Dealer Manager agrees to use its best efforts to procure
subscribers for the Offered Shares during the Offering Period. The Offered
Shares offered and sold through the Dealer Manager under this Agreement shall be
offered and sold only by the Dealer Manager and, at the Dealer Manager’s sole
option, by any Participating Dealers whom the Dealer Manager may retain, each of
which shall be members of FINRA in good standing, pursuant to an executed
Participating Dealer Agreement with such Participating Dealer. The Dealer
Manager hereby accepts such agency and distributorship and agrees to use its
best efforts to sell the Offered Shares on said terms and conditions. The Dealer
Manager represents to the Company that (i) it is a member of FINRA in good
standing, (ii) it and its employees and representatives have all required
licenses and registrations to act under this Agreement, and (iii) it has
established and implemented anti-money laundering compliance programs in
accordance with applicable law, including applicable FINRA rules, Commission
rules and regulations (“Commission Rules”) and the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act (USA PATRIOT Act) of 2001, as amended by the USA Patriot
Improvement and Reauthorization Act of 2005 (the “USA PATRIOT Act”),
specifically including, but not limited to, Section 352 of the International
Money Laundering Abatement and Anti-Terrorist Financing Act of 2001 (the “Money
Laundering Abatement Act” and together with the USA PATRIOT Act, the “AML
Rules”) reasonably expected to detect and cause the reporting of suspicious
transactions in connection with the offering and sale of the Offered Shares. In
addition, the Dealer Manager represents that it has established and implemented
a program for compliance with Executive Order 13224 and all regulations and
programs administered by the Treasury Department’s Office of foreign Assets
Control regulations and programs administered by the Treasury Department’s
Office of Foreign Assets Control (“OFAC Program”) and will continue to maintain
its OFAC Program during the term of this Agreement.

 

The Dealer Manager further represents that it is currently in compliance with
all AML Rules and OFAC requirements, specifically including, but not limited to,
the Customer Identification Program requirements under Section 326 of the USA
PATRIOT Act, and the Dealer Manager hereby agrees, upon request of the Company,
to provide an annual certification to the Company that, as of the date of such
certification (i) its AML Program and its OFAC Program are consistent with the
AML Rules and OFAC requirements, (ii) it has continued to implement its AML
Program and its

 



TP Flexible Income Fund, Inc.

Dealer Manager Agreement

Page 8 of 32





 

OFAC Program, and (iii) it is currently in compliance with all AML Rules and
OFAC requirements, specifically including, but not limited to, the Customer
Identification Program requirements under Section 326 of the USA PATRIOT Act.

 

4.2.         With respect to its participation and the participation by each
Participating Dealer in the offer and sale of the Offered Shares (including,
without limitation any resales and transfers of Offered Shares), the Dealer
Manager agrees, and, by virtue of entering into the Participating Dealer
Agreement, each Participating Dealer shall have agreed, to comply and shall
comply with any applicable requirements of the Securities Act, the Exchange Act,
the rules promulgated under each, the applicable state securities or blue sky
laws, and FINRA Rules, specifically including, but not in any way limited to,
current FINRA Rules 2340 and 5140 and current NASD Rule 2420, therein. The
Dealer Manager agrees, and each Participating Dealer shall have agreed, to
comply and shall comply with any applicable requirements with respect to its and
each Participating Dealer’s participation in any resales or transfers of the
Offered Shares. In addition, the Dealer Manager agrees, and each Participating
Dealer shall have agreed, that should it or they assist with the resale or
transfer of the Offered Shares, it and each Participating Dealer will fully
comply with all applicable FINRA or Commission Rules or any other applicable
Federal or state laws.

 

4.3.         The Dealer Manager shall cause the Offered Shares to be offered and
sold only in the Qualified Jurisdictions, and in such additional jurisdictions
as may be added thereto in which the offering and sale of Offered Shares has
been authorized by appropriate state regulatory authorities. No Offered Shares
shall be offered or sold for the account of the Company in any other states. The
Dealer Manager shall use and distribute in conjunction with the offer and sale
of any Offered Shares only the Prospectus and the Authorized Sales Materials.
The Authorized Sales Materials may only be furnished to prospective investors if
accompanied or preceded by the Prospectus, as defined by Section 1.1 of this
Agreement. The Dealer Manager represents and warrants to the Company that it
will not use any sales literature not authorized and approved by the Company or
use any “broker-dealer use only” materials with members of the public in
connection with offers or sales or the Offered Shares. The Dealer Manager
agrees, and will cause the Participating Dealers to each agree, to suspend or
terminate offering and sale of the Offered Shares upon request of the Company at
any time and to resume offering and sale of the Offered Shares upon subsequent
request of the Company.

 

4.4.        In consideration for the services rendered by the Dealer Manager,
the Company agrees that it will pay to the Dealer Manager in connection with the
sale of the Offered Shares:

 

(a)       a dealer manager fee in the amount of 3.0% of the gross proceeds from
the sale of the Offered Shares (the “Dealer Manager Fee”), which may be
re-allowed to Participating Dealers (as described more fully in the
Participating Dealer Agreement entered into with such Participating Dealer),
which reallowance, if any, shall be determined by the Dealer Manager in its
discretion based on factors including, but not limited to, the number of shares
sold by such Participating Dealer, the assistance of such Participating Dealer
in marketing the Offering and due diligence expenses incurred, and the extent to
which similar fees are reallowed to selected broker-dealers in similar offerings
being conducted during the Offering Period; provided, however, that no Dealer
Manager Fee shall be payable in respect of the purchase of Offered Shares by an
officer, director or employee of the Company, the Adviser or their respective
affiliates; and

 

TP Flexible Income Fund, Inc.

Dealer Manager Agreement

Page 9 of 32





 

(b)       subject to volume discounts and other special circumstances described
in or otherwise provided in the “Plan of Distribution” section of the
Prospectus, selling commissions in the amount of 3.0% of the gross proceeds of
the Offered Shares sold, which commissions may be reallowed in whole or in part
to the Participating Dealer who sold the Offered Shares giving rise to such
commissions, as described more fully in the Participating Dealer Agreement
entered into with such Participating Dealer; provided, however, that no
commissions described in this clause (b) shall be payable in respect of the
purchase of Offered Shares: (i) through an investment advisory representative
affiliated with a Participating Dealer who is paid on a fee-for-service basis by
the investor; (ii) by a Participating Dealer (or such Participating Dealer’s
registered representative), in its individual capacity, or by a retirement plan
of such Participating Dealer (or such Participating Dealer’s registered
representative), or (iii) by an officer, director or employee of the Company,
the Adviser or their respective affiliates.

 

4.5.        Reserved.

 

4.6.        Pursuant to the rules of FINRA, the maximum compensation paid to the
Dealer Manager or to members of FINRA participating in this Offering shall not
exceed 10% of the gross proceeds from the sale of the Offered Shares. The
Company will not be liable or responsible to any Participating Dealer for direct
payment of commissions or the Dealer Manager Fee to such Participating Dealer,
it being the sole and exclusive responsibility of the Dealer Manager for payment
of commissions or the Dealer Manager Fee to Participating Dealers.
Notwithstanding the above, the Company, in its sole discretion may act as agent
of the Dealer Manager by making direct payment of commissions or the Dealer
Manager Fee to such Participating Dealers without incurring any liability
therefor. The Dealer Manager Fee and all selling commissions payable to the
Dealer Manager with respect to any Offered Shares sold will be paid or offered
substantially concurrently with the acceptance of subscribers for such Offered
Shares as stockholders by the Company.

 

4.7.        The Dealer Manager represents and warrants to the Company, the
Adviser and each person that signs the Registration Statement that the
information regarding the Offering in the Prospectus and all other information
furnished to the Company by the Dealer Manager in writing expressly for use in
the Registration Statement, any preliminary prospectus, the Prospectus, or any
amendment or supplement thereto, does not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading.

 

5.             Indemnification.

 

5.1.        For the purposes of this Section 5, an entity’s “Indemnified
Members” shall include such entity’s officers, directors, employees, members,
partners, agents and representatives and each person, if any, who controls such
entity within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act.

 

5.2.        The Company will indemnify and hold harmless the Dealer Manager, and
Participating Dealers, and their respective Indemnified Members, against any
losses, claims, damages or liabilities, joint or several, to which such Dealer
Manager, Participating Dealer and their Indemnified Members may become subject,
under Securities Act or the Exchange Act, or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon an untrue statement or alleged untrue statement of a material
fact contained in (a) the Registration Statement or any post-effective amendment
thereto or in the Prospectus or any amendment or supplement thereto; (b) any
Authorized Sales Materials or (c) any blue sky application

 



TP Flexible Income Fund, Inc.

Dealer Manager Agreement

Page 10 of 32





 

or other document executed by the Company or on its behalf specifically for the
purpose of qualifying any or all of the Offered Shares for sale under the
securities laws of any jurisdiction or based upon written information furnished
by the Company or the Adviser under the securities laws thereof (any such
application, document or information being hereinafter called a “Blue Sky
Application”), or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse each
Dealer Manager, Participating Dealer and their Indemnified Members for any legal
or other expenses reasonably incurred by such Dealer Manager, Participating
Dealer and their Indemnified Members in connection with investigating or
defending any such action or claim as such expenses are incurred; provided,
however, that the Company shall not be liable in any such case to the extent
that any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in (a) the Registration Statement or any post-effective amendment thereto
or in the Prospectus or any amendment or supplement thereto; (b) any Authorized
Sales Materials or (c) any Blue Sky Application, in reliance upon and in
conformity with written information furnished to the Company by any Dealer
Manager, Participating Dealer and their Indemnified Members expressly for use
therein.

 

5.3.        Reserved.

 

5.4.        The Dealer Manager will indemnify and hold harmless the Company and
its officers, directors (including any person named in the Registration
Statement with his consent to become a director) and each person or firm which
has signed the Registration Statement and each person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act, and the
Participating Dealers against any losses, claims, damages or liabilities to
which any of the aforesaid parties may become subject, under the Securities Act
or the Exchange Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon (a)
an untrue statement or alleged untrue statement of a material fact concerning
the Dealer Manager contained(i) in the Registration Statement or any
post-effective amendment thereto or in the Prospectus or any amendment or
supplement thereto; (ii) in any Authorized Sales Materials or (iii) in any Blue
Sky Application, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission concerns the Dealer Manager and was
made in (i) the Registration Statement or any post-effective amendment thereto
or in the Prospectus or any amendment or supplement thereto; (ii) any Authorized
Sales Materials or (iii) in any Blue Sky Application, in reliance upon and in
conformity with written information furnished to the Company by such Dealer
Manager and its Indemnified Members expressly for use therein; (b) any use of
sales literature by the Dealer Manager not authorized or approved by the Company
or use of “broker-dealer use only” materials with members of the public
concerning the Offered Shares by the Dealer Manager or Dealer Manager’s
representatives or agents; (c) any untrue statement made by such Dealer Manager
or its representatives or agents or omission to state a fact necessary in order
to make the statements made, in light of the circumstances under which they were
made, not misleading in connection with the offer and sale of the Offered
Shares; (d) any failure of the Dealer Manager to comply with Section 14 of this
agreement and compliance and record keeping requirements of the Exchange Act, or
any other limitations of the offerings or suitability standards or privacy
requirements as required by any law, rule or regulation; (e) any failure of the
Dealer Manager to comply with applicable laws governing money laundry abatement
and anti-terrorist financing efforts, including applicable FINRA Rules,
Commission Rules and the USA PATRIOT Act, or (f) any other failure by the Dealer
Manager to comply with applicable FINRA or Commission Rules or any other

 



TP Flexible Income Fund, Inc.

Dealer Manager Agreement

Page 11 of 32





 

applicable Federal or state laws. The Dealer Manager will reimburse the
aforesaid parties in connection with investigation or defense of such loss,
claim, damage, liability or action. This indemnity agreement will be in addition
to any liability which the Dealer Manager may otherwise have; and will reimburse
the aforesaid parties for any legal or other expenses reasonably incurred by
such party in connection with investigating or defending any such action or
claim as such expenses are incurred.

 

5.5.         Each Participating Dealer severally will indemnify and hold
harmless the Company, the Dealer Manager and each of their officers and
directors (including any persons named in any of the Registration Statements
with his consent to become a director), each person who has signed the
Registration Statement and each person, if any, who controls the Company or the
Dealer Manager within the meaning of Section 15 of the Securities Act against
any losses, claims, damages or liabilities to which it may become subject, under
the Securities Act or the Exchange Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon (a) an untrue statement or alleged untrue statement of a material
fact contained in (i) the Registration Statement or any post-effective amendment
thereto or in the Prospectus or any amendment or supplement thereto; (ii) any
Authorized Sales Materials or (iii) any Blue Sky Application, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in (i) the Registration Statement or any post-effective amendment thereto or in
the Prospectus or any amendment or supplement thereto; (ii) any Authorized Sales
Materials or (iii) any Blue Sky Application, in reliance upon and in conformity
with written information furnished to the Company by such Participating Dealer
and their Indemnified Members expressly for use therein; (b) any use of sales
literature by the Participating Dealer not authorized or approved by the Company
or use of “broker-dealer use only” materials with members of the public
concerning the Offered Shares by such Participating Dealer or Participating
Dealer’s representatives or agents; (c) any untrue statement made by such
Participating Dealer or its representatives or agents or omission to state a
fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading in connection with the
offer and sale of the Offered Shares; (d) any failure by the Participating
Dealer to comply with Section VIII or Section IX or any other material violation
of the Participating Dealer Agreement; (e) any failure of the Participating
Dealer to comply with Section VII of the Participating Dealer Agreement or any
other applicable laws governing money laundry abatement and anti-terrorist
financing efforts, including applicable FINRA Rules, Commission Rules and the
USA PATRIOT Act; or (f) any other failure by the Participating Dealer to comply
with applicable FINRA or Commission Rules or any other applicable Federal or
state laws. Each Participating Dealer will reimburse the aforesaid parties in
connection with investigation or defense of such loss, claim, damage, liability
or action. This indemnity agreement will be in addition to any liability which
the Participating Dealer may otherwise have; and will reimburse the aforesaid
parties for any legal or other expenses reasonably incurred by such party in
connection with investigating or defending any such action or claim as such
expenses are incurred.

 

5.6.         Promptly after receipt by an indemnified party under subsection
5.1, 5.2, 5.3, 5.4, or 5.5 above of notice of the commencement of any action,
such indemnified party shall, if a claim in respect thereof is to be made
against the indemnifying party under such subsection, notify the indemnifying
party in writing of the commencement thereof; but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party

 



TP Flexible Income Fund, Inc.

Dealer Manager Agreement

Page 12 of 32





 

otherwise than under such subsection. In case any such action shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein and, to the extent that it shall wish, jointly with any other
indemnifying party similarly notified, to assume the defense thereof, with
counsel satisfactory to such indemnified party (who shall not, except with the
consent of the indemnified party, be counsel to the indemnifying party), and,
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party shall not be
liable to such indemnified party under such subsection for any legal expenses of
other counsel or any other expenses, in each case subsequently incurred by such
indemnified party, in connection with the defense thereof other than reasonable
costs of investigation. No indemnifying party shall, without the written consent
of the indemnified party, effect the settlement or compromise of, or consent to
the entry of any judgment with respect to, any pending or threatened action or
claim in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified party is an actual or potential party
to such action or claim) unless such settlement, compromise or judgment (i)
includes an unconditional release of the indemnified party from all liability
arising out of such action or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act, by or on behalf of
any indemnified party.

 

5.7.         The obligations of the Company under this Section 5 shall be in
addition to any liability which the Company may otherwise have and shall extend,
upon the same terms and conditions, to each person, if any, who controls any
Dealer Manager, Participating Dealer and their Indemnified Members within the
meaning of the Securities Act or the Exchange Act and each broker-dealer
affiliate of any Dealer Manager, Participating Dealer and their Indemnified
Members; and the obligations of the Dealer Manager, Participating Dealer and
their Indemnified Members under this Section 5 shall be in addition to any
liability which the respective Dealer Manager, Participating Dealer and their
Indemnified Members may otherwise have and shall extend, upon the same terms and
conditions, to each officer and director of the Company (including any person
who, with his or her consent, is named in the Registration Statement as about to
become a director of the Company) and to each person, if any, who controls the
Company, the Adviser and the Administrator within the meaning of the Securities
Act or the Exchange Act. No party shall be entitled to indemnification under
this Section 5 if such indemnification of such party would violate Section 17(i)
of the Investment Company Act.

 

6.             Survival of Provisions.

 

The respective agreements, representations and warranties of the Company, the
Adviser, and the Dealer Manager set forth in this Agreement shall remain
operative and in full force and effect until the Termination Date regardless of:
(a) any investigation made by or on behalf of the Dealer Manager or any
Participating Dealer or any person controlling the Dealer Manager or any
Participating Dealer or by or on behalf of the Company, the Adviser or any
person controlling the Company; and (b) the delivery of any Offered Shares and
payment therefor. Following the termination of this Agreement, this Agreement
will become void and there will be no liability of any party to any other party
hereto, except for obligations under Sections 5, 6, 7, 9, 10, 11, and 15, all of
which will survive the termination of this Agreement and any Participation
Dealer Agreement.

 

7.             Applicable Law; Venue

 

7.1.        This Agreement and any claim, counterclaim or dispute of any kind or
nature whatsoever arising out of or in any way relating to this Agreement,
directly or indirectly, shall be governed by the laws of the State of New York,
without regard to the conflicts of laws principles and

 



TP Flexible Income Fund, Inc.

Dealer Manager Agreement

Page 13 of 32





 

rules thereof, to the extent such principles would require or permit the
application of the laws of another jurisdiction.

 

7.2.        Each of the Company and the Dealer Manager irrevocably: (a) agrees
that all judicial proceedings brought by any party with respect to this
Agreement or the transactions contemplated hereby may be brought solely in the
state or federal courts located in Los Angeles County, California; (b) accepts,
consents and submits to, generally and unconditionally, such exclusive
jurisdiction and venue and waives any objection it may have to the courts of
such jurisdiction or the inconvenience of such forums or venues; and (c) agrees
to be bound by any final judgment rendered by the courts of such jurisdiction in
connection with this Agreement from which no appeal has been taken or is
available.

 

7.3.        Service of Process. Each party irrevocably agrees that all service
of process in any proceedings under this agreement in any forum may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such party at its address set forth
in below in Section 15, such service being acknowledged by each party to be
effective and binding service in every respect. Nothing herein shall be deemed
to affect any right to serve any such demand, notice or process in any other
manner permitted under applicable law.

 

8.             Counterparts.

 

This Agreement may be executed in any number of counterparts. Each counterpart,
when executed and delivered, shall be an original contract, but all
counterparts, when taken together, shall constitute one and the same Agreement.

 

9.             Entire Agreement.

 

This Agreement and the Exhibits attached hereto constitute the entire agreement
among the parties and supersede any prior understanding, whether written or
oral, prior to the date hereof with respect to the Offering.

 

10.           Successors and Amendment.

 

10.1.       This Agreement shall inure to the benefit of and be binding upon the
Dealer Manager and the Company and their respective successors and permitted
assigns and shall inure to the benefit of the Participating Dealers to the
extent set forth in Sections 1 and 5 hereof. Nothing in this Agreement is
intended or shall be construed to give to any other person any right, remedy or
claim, except as otherwise specifically provided herein.

 

10.2.       This Agreement may be amended only by the written agreement of the
Dealer Manager and the Company.

 

10.3.       Neither the Company nor the Dealer Manager may assign or transfer
any of such party’s rights or obligations under this Agreement without the prior
written consent of the Dealer Manager, on the one hand, or the Company, on the
other hand.

 

11.           Term and Termination.

 

11.1.       This Agreement shall become effective on the Effective Date and may
be

 



TP Flexible Income Fund, Inc.

Dealer Manager Agreement

Page 14 of 32





 

terminated by the Dealer Manager, on the one hand, or the Company on the other,
in the event that (a) the Company, on the one hand, or the Dealer Manager, on
the other, shall have materially failed to comply with any of the material
provisions of this Agreement; or (b) the Company, on the one hand, or the Dealer
Manager, on the other, materially breaches any of its representations and
warranties contained in this Agreement and, in the case of the Company, such
breach or breaches, individually or in the aggregate, would have a Material
Adverse Effect; provided, however, that no party may terminate this Agreement
under this sentence unless such failure(s) or breach(es) under clause (a) or (b)
above is or are not cured within thirty (30) days after such party has delivered
notice of intent to terminate under this Section 11.1. In any case, this
Agreement shall expire at the close of business on the Termination Date.

 

11.2.       The Dealer Manager, upon the expiration or termination of this
Agreement, shall (i) promptly deposit any and all funds, if any, in its
possession which were received from investors for the sale of Offered Shares
into the appropriate account, (ii) promptly deliver to the Company all records
and documents in its possession which relate to the Offering and are not
designated as dealer copies, (iii) provide a list of all purchasers and
broker-dealers with whom the Dealer Manager has initiated oral or written
discussions regarding the Offering, and (iv) notify Participating Dealers of
such termination. The Dealer Manager, at its sole expense, may make and retain
copies of all such records and documents, but shall keep all such information
confidential. The Dealer Manager shall use its best efforts to cooperate with
the Company to accomplish an orderly transfer of management of the Offering to a
party designated by the Company.

 

11.3.       Upon expiration or termination of this Agreement, the Company shall
pay to the Dealer Manager all compensation to which the Dealer Manager is or
becomes entitled under Section 4 at such time as such compensation becomes
payable.

 

12.           Confirmation. The Company hereby agrees and assumes, or will
arrange for a party designated by it, to assume the duty to confirm, on its
behalf and on behalf of Participating Dealers, all orders for purchase of
Offered Shares accepted by the Company. Such confirmations will comply with the
rules of the Commission and FINRA, and will comply with applicable laws of such
other jurisdictions to the extent the Company is advised of such laws in writing
by the Dealer Manager.

 

13.           Submission of Orders.

 

13.1.       Each person desiring to purchase Offered Shares in the Offering will
be required to complete and execute a Subscription Agreement in the form
attached as an Appendix to the Prospectus and to deliver to the Participating
Dealer or Dealer Manager, as the case may be (the “Processing Broker-Dealer”),
such completed Subscription Agreement, together with a check, draft, wire or
money order (hereinafter referred to as a “Subscription Payment”) for the
purchase price of the Offered Shares, subject to any discount that may apply
based upon the volume of Offered Shares purchased pursuant to the schedule of
discounts and procedures specified in the Prospectus. Persons who purchase
Offered Shares shall make their checks payable to “TP Flexible Income Fund,
Inc.”

 

The Company will sell the Offered Shares on a continuous basis at prices and in
accordance with the offering terms and conditions set forth in the Prospectus,
subject to any adjustment to ensure that Offered Shares are not sold at a price,
after deduction of selling commissions and the Dealer Manager Fee, that is below
net asset value per Offered Share. Each person desiring to purchase Offered
Shares in the Offering must submit subscriptions for a certain dollar amount,
rather than a number of Offered Shares and, as a result, may receive fractional
Offered

 



TP Flexible Income Fund, Inc.

Dealer Manager Agreement

Page 15 of 32





 

Shares. There shall be a minimum initial purchase by any one purchaser of $5,000
in Offered Shares (except as otherwise indicated in the Prospectus, or in any
letter or memorandum from the Company to the Dealer Manager). Minimum subsequent
purchases of Offered Shares shall be $500 per transaction. Persons who purchase
Offered Shares shall make their checks payable to “TP Flexible Income Fund,
Inc.”

 

The Processing Broker-Dealer receiving a Subscription Agreement and Subscription
Payment not conforming to the foregoing instructions shall return such
Subscription Agreement and Subscription Payment directly to such subscriber not
later than the end of five business days following receipt by the Processing
Broker-Dealer of such materials. Subscription Agreements and Subscription
Payments received by the Processing Broker-Dealer which conform to the foregoing
instructions shall be transmitted for deposit pursuant to one of the methods
described in this Section 13.

 

13.2.       If the Processing Broker-Dealer conducts its internal supervisory
review at the same location at which Subscription Agreements and Subscription
Payments are received from subscribers, then, by noon of the next business day
following receipt by the Processing Broker-Dealer, the Processing Broker-Dealer
will transmit the Subscription Agreements and Subscription Payment for deposit
to the Company or its designated agent.

 

13.3.       If the Processing Broker-Dealer conducts its internal supervisory
review at a different location (the “Final Review Office”), Subscription
Agreements and Subscription Payments will be transmitted by the Processing
Broker-Dealer to the Final Review Office by noon of the next business day
following receipt by the Processing Broker-Dealer. The Final Review Office will
in turn by noon of the next business day following receipt by the Final Review
Office, transmit such Subscription Agreements and Subscription Payment for
deposit to the Company or its designated agent.

 

Notwithstanding the foregoing, with respect to any Offered Shares to be
purchased by a custodial account, the Processing Broker-Dealer shall cause the
custodian of such account to deliver a completed Subscription Agreement and
Subscription Payment for such account directly for deposit to the Company. The
Processing Broker-Dealer shall furnish to the Company with each delivery of
Subscription Payments a list of the subscribers showing the name, address, tax
identification number, state of residence, amount of Offered Shares subscribed
for, and the amount of money paid.

 

The Dealer Manager and the Participating Dealers understand and acknowledge that
the Company reserves the unconditional right to reject any order for any reason.

 

14.           Suitability of Investors; Compliance with Privacy Laws.

 

14.1.       The Dealer Manager will offer Offered Shares, and in its agreements
with Participating Dealers will require that the Participating Dealers offer
Offered Shares, only to those persons who meet the suitability standards set
forth in the Prospectus or in any suitability letter or memorandum sent by the
Company and will only make offers to persons in the jurisdictions in which it is
advised in writing that the Offered Shares are qualified for sale or that such
qualification is not required. Notwithstanding the qualification of the Offered
Shares for sale in any respective jurisdiction (or the exemption therefrom), the
Dealer Manager represents, warrants and covenants that it will not offer Offered
Shares and will not permit any of its registered representatives to offer
Offered Shares in any jurisdiction unless both the Dealer Manager and such
registered representative are duly licensed to transact securities business in
such jurisdiction. In offering Offered Shares,

 



TP Flexible Income Fund, Inc.

Dealer Manager Agreement

Page 16 of 32





 

Dealer Manager will comply, and in its agreements with Participating Dealers the
Dealer Manager will require that the Participating Dealers comply, with the
provisions of FINRA Rules, as well as all other applicable rules and regulations
relating to suitability of investors.

 

The Dealer Manager further represents, warrants and covenants that neither the
Dealer Manager, nor any person associated with the Dealer Manager, shall offer
or sell Offered Shares in any jurisdiction except to investors who satisfy the
investor suitability standards and minimum investment requirements under the
most restrictive of the following: (1) applicable provisions described in the
Prospectus, including minimum income and net worth standards; (2) applicable
laws of the jurisdiction of which such investor is a resident; or (3) applicable
FINRA Rules. The Dealer Manager agrees to ensure that, in recommending the
purchase, sale or exchange of Offered Shares to an investor, the Dealer Manager,
or a person associated with the Dealer Manager, shall have reasonable grounds to
believe, on the basis of information obtained from the investor (and thereafter
maintained in the manner and for the period required by the Commission, any
state securities commission, FINRA or the Company) concerning his age,
investment objectives, other investments, financial situation and needs, and any
other information known to the Dealer Manager, or person associated with the
Dealer Manager, that (A) the investor can reasonably benefit from an investment
in the Offered Shares based on the investor’s overall investment objectives and
portfolio structure, (B) the investor is able to bear the economic risk of the
investment based on the investor’s overall financial situation, and (C) the
investor has an apparent understanding of (i) the fundamental risks of the
investment, (ii) the risk that the investor may lose his entire investment in
the Offered Shares, (iii) the lack of liquidity of the Offered Shares, (iv) the
restrictions on transferability of the Offered Shares, (v) the background and
qualifications of the Company’s sponsor or the persons responsible for directing
and managing the Company, and (vi) the tax consequences of an investment in the
Offered Shares. The Dealer Manager further represents, warrants and covenants
that the Dealer Manager, or a person associated with the Dealer Manager, will
make every reasonable effort to determine the suitability and appropriateness of
an investment in Offered Shares of each proposed investor by reviewing documents
and records disclosing the basis upon which the determination as to suitability
was reached as to each purchaser of Offered Shares pursuant to a subscription
solicited by the Dealer Manager, whether such documents and records relate to
accounts which have been closed, accounts which are currently maintained, or
accounts hereafter established. The Dealer Manager agrees to retain such
documents and records in the Dealer Manager’s records for a period of six years
from the date of the applicable sale of Offered Shares and to make such
documents and records available to (i) the Company upon request, and (ii)
representatives of the Commission, FINRA and applicable state securities
administrators upon the Dealer Manager’s receipt of an appropriate document
subpoena or other appropriate request for documents from any such agency. The
Dealer Manager shall not purchase any Offered Shares for a discretionary account
without obtaining the prior written approval of the Dealer Manager’s customer
and his or her signature on a Subscription Agreement.

 

14.2.       The Dealer Manager agrees, and in its agreements with Participating
Dealers the Dealer Manager will require that the Participating Dealers to agree,
(a) to abide by and comply with (i) the privacy standards and requirements of
the Gramm-Leach-Bliley Act of 1999 (“GLB Act”) and Regulation S-P, (ii) the
privacy standards and requirements of any other applicable Federal or state law,
and (iii) its own internal privacy policies and procedures, each as may be
amended from time to time; (b) to refrain from the use or disclosure of
nonpublic personal information (as defined under the GLB Act) of all customers
who have opted out of such disclosures except as necessary to service the
customers or as otherwise necessary or required by applicable law; and (c) to
determine which customers have opted out of the disclosure of nonpublic personal
information by periodically reviewing and, if necessary, retrieving a list of
such customers (the “List”) as provided by each to

 



TP Flexible Income Fund, Inc.

Dealer Manager Agreement

Page 17 of 32





 

identify customers that have exercised their opt-out rights.

 

In the event the Dealer Manager uses or discloses nonpublic personal information
of any customer for purposes other than servicing the customer, or as otherwise
required by applicable law, the Dealer Manager will consult the List to
determine whether the affected customer has exercised his or her opt-out rights.
The Dealer Manager understands that it is prohibited from using or disclosing
any nonpublic personal information of any customer that is identified on the
List as having opted out of such disclosures.

 

15.           Notices.

 

Any notice, approval, request, authorization, direction or other communication
under this Agreement shall be deemed given (a) when delivered personally, (b) on
the first business day after delivery to a national overnight courier service,
(c) upon receipt of confirmation if sent via facsimile, or (d) on the fifth
business day after deposited in the United States mail, properly addressed and
stamped with the required postage, registered or certified mail, return receipt
requested, in each case to the intended recipient at the address set forth
below:

 

Addresses for Notice:



      If to the Company:   TP Flexible Income Fund, Inc.     10 East 40th, 42nd
Floor     New York, NY 10016     Attn: David Belzer     If to the Dealer
Manager:   Triton Pacific Securities, LLC     6701 Center Drive West, Suite 1450
    Los Angeles CA 90045     Attn: Brian Buehler      

Any party may change its address specified above by giving the other party
notice of such change in accordance with this Section 15.

 

[Signatures Appear on Following Pages]

 

TP Flexible Income Fund, Inc.

Dealer Manager Agreement

Page 18 of 32





 

If the foregoing correctly sets forth our understanding, please indicate your
acceptance thereof in the space provided below for that purpose, whereupon this
letter and your acceptance shall constitute a binding agreement between us as of
the date first above written.



          Very truly yours,       COMPANY       TP FLEXIBLE INCOME FUND, INC.  
      By:  

/s/ M. Grier Eliasek

  Name:   M. Grier Eliasek   Title:   Chief Executive Officer and President

        Accepted and agreed as of the date first above written:       DEALER
MANAGER       TRITON PACIFIC SECURITIES, LLC         By: 

/s/ Brian Buehler

      Brian Buehler       President  

TP Flexible Income Fund, Inc.

Dealer Manager Agreement

Page 19 of 32





EXHIBIT A

 

FORM OF PARTICIPATING DEALER AGREEMENT

 

TP Flexible Income Fund, Inc.

Dealer Manager Agreement

Page 20 of 32





 

TP FLEXIBLE INCOME FUND, INC. 

Up to $300,000,000 of Common Stock, $0.001 par value per share

 

PARTICIPATING DEALER AGREEMENT

 

Dated: _____________, 20___

 

Ladies and Gentlemen:

 

Subject to the terms set forth below, Triton Pacific Securities, LLC, as the
dealer manager (“Dealer Manager”) for TP Flexible Income Fund, Inc., a Maryland
corporation (the “Company”), invites you (“Participating Dealer”) to participate
in the distribution, on a best efforts basis, of shares of Class A common stock
of the Company, $0.001 par value per share (the “Common Stock”), to be issued
and sold to the public on a “best efforts” basis (the “Offered Shares”). The
Offered Shares will be sold at the initial offering prices, which may be subject
to change, as more fully described in its registration statement on Form N-2
filed by the Company with the Securities and Exchange Commission (the
“Commission”) (currently File No. 333-206730 and including any subsequent
registration statement to the extent that it continues the Offering) (as may be
amended or supplemented from time to time, the “Registration Statement”), which
includes the Company’s prospectus, as amended or supplemented from time to time
(the “Prospectus”). The term “Offered Shares” as used herein shall refer to any
of the Class A shares permitted to be sold pursuant to the offering terms and
conditions as set forth in the Prospectus.

 

I.             Dealer Manager Agreement

 

Prospect Flexible Income Management, LLC is the investment adviser of the
Company (the “Adviser”). The Dealer Manager has entered into a dealer manager
agreement with the Company in the form attached hereto as Exhibit A (the “Dealer
Manager Agreement”). Upon effectiveness of this Participating Dealer Agreement
(this “Agreement”) pursuant to Section XII below, you will become one of the
Participating Dealers referred to in the Dealer Manager Agreement and will be
entitled and subject to the provisions contained in the Dealer Manager
Agreement, including the provisions of the Dealer Manager Agreement wherein each
of the Participating Dealers severally agrees to indemnify and hold harmless the
Company, the Dealer Manager and their respective officers and directors,
including any persons named in any of the Registration Statements with his
consent to become a director), each person who has signed the Registration
Statement and each person, if any, who controls such entity within the meaning
of the Securities Act of 1933, as amended (the “Securities Act”) or the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). Except as
otherwise set forth herein, capitalized terms used and not otherwise defined
herein shall have the meanings given them in the Dealer Manager Agreement. The
Offered Shares are offered solely through broker-dealers who are members in good
standing of the Financial Industry Regulatory Authority (“FINRA”).

 

Participating Dealer hereby agrees to use its best efforts to sell the Offered
Shares for cash on the terms and conditions stated in the Company’s Prospectus.
Nothing in this Agreement shall be deemed or construed to make Participating
Dealer an employee, agent, representative, partner of the Dealer Manager, the
Company or the Adviser, and Participating Dealer is not authorized to act for
the Dealer Manager, the Company or the Adviser or to make any representations on
their behalf except as set forth in the Prospectus and any printed sales
literature or other materials prepared by the Company, the Adviser or the Dealer
Manager, provided that the use of said sales literature and other

 



TP Flexible Income Fund, Inc.

Dealer Manager Agreement

Page 21 of 32





 

materials has been approved for use by the Company in writing and all
appropriate regulatory agencies (the “Authorized Sales Materials”). In the event
that the Company uses printed materials in connection with the Offering prepared
by the Company, the Adviser or the Dealer Manager intended for “broker-dealer
use only,” Participating Dealer shall use such “broker-dealer use only”
materials in accordance with Section V below.

 

II.            Pricing and Submission of Orders

 

Except for volume discounts described in or as otherwise provided in the “Plan
of Distribution” section of the Prospectus, the Offered Shares shall be offered
to the public at an initial offering prices and in accordance with the offering
terms and conditions as set forth in the Prospectus, subject to any adjustment
to ensure that Offered Shares are not sold at a price, after deduction of
selling commissions and the dealer manager fee, that is below net asset value
per Offered Share. Each person desiring to purchase Offered Shares in the
Offering will be required to complete and execute a Subscription Agreement in
the form attached as an Appendix to the Prospectus and to deliver to the
Participating Dealer or Dealer Manager, as the case may be (the “Processing
Broker-Dealer”), such completed Subscription Agreement, together with a check,
draft, wire or money order (hereinafter referred to as a “Subscription Payment”)
for the purchase price of the Offered Shares, subject to any discount that may
apply based upon the volume of Offered Shares purchased pursuant to the schedule
of discounts and procedures specified in the Prospectus. Except as otherwise
indicated in the Prospectus, or in any letter or memorandum from the Company to
the Dealer Manager, there shall be a minimum initial purchase by any one
purchaser of $5,000 in Offered Shares. Minimum subsequent purchases of Offered
Shares shall be $500 per transaction. Persons who purchase Offered Shares shall
make their checks payable to “TP Flexible Income Fund, Inc.” Each person
desiring to purchase Offered Shares in the Offering must submit subscriptions
for a certain dollar amount, rather than a number of Offered Shares and, as a
result, may receive fractional Offered Shares.

 

The Processing Broker-Dealer receiving a Subscription Agreement and Subscription
Payment not conforming to the foregoing instructions shall return such
Subscription Agreement and Subscription Payment directly to such subscriber not
later than the end of five business days following receipt by the Processing
Broker-Dealer of such materials. Subscription Agreements and Subscription
Payments received by the Processing Broker-Dealer which conform to the foregoing
instructions shall be transmitted for deposit pursuant to one of the methods
described in this Section II.

 

(a)           If the Processing Broker-Dealer conducts its internal supervisory
review at the same location at which Subscription Agreements and Subscription
Payments are received from subscribers, then, by noon of the next business day
following receipt by the Processing Broker-Dealer, the Processing Broker-Dealer
will transmit the Subscription Agreements and Subscription Payment for deposit
to the Company or its designated agent.

 

(b)           If the Processing Broker-Dealer conducts its internal supervisory
review at a different location (the “Final Review Office”), Subscription
Agreements and Subscription Payments will be transmitted by the Processing
Broker-Dealer to the Final Review Office by noon of the next business day
following receipt by the Processing Broker-Dealer. The Final Review Office will
in turn by noon of the next business day following receipt by the Final Review
Office, transmit such Subscription Agreements and Subscription Payment for
deposit to the Company or its designated agent.

 

Notwithstanding the foregoing, with respect to any Offered Shares to be
purchased by a custodial account, the Processing Broker-Dealer shall cause the
custodian of such account to deliver a

 



TP Flexible Income Fund, Inc.

Dealer Manager Agreement

Page 22 of 32





 

completed Subscription Agreement and Subscription Payment for such account
directly for deposit to the Company. The Processing Broker-Dealer shall furnish
to the Company with each delivery of Subscription Payments a list of the
subscribers showing the name, address, tax identification number, state of
residence, amount of Offered Shares subscribed for, and the amount of money
paid.

 

The Offered Shares are nonassessable. Participating Dealer hereby agrees to
place any order for the full purchase price except as otherwise provided in the
Prospectus for volume discounts based upon the number of Offered Shares
purchased by a subscriber through Participating Dealer.

 

The Participating Dealers understand and acknowledge that the Company reserves
the unconditional right to reject any order for any reason.

 

III.           Participating Dealer’s Compensation

 

Subject to volume discounts and other special circumstances described in or as
otherwise provided in the “The Offering” section of the Prospectus,
Participating Dealer’s selling commission applicable to the total public
offering price of Offered Shares sold by Participating Dealer which it is
authorized to sell hereunder is 3.0% of the gross proceeds of Offered Shares
sold by it and accepted and confirmed by the Company, which commission will be
paid by the Dealer Manager. For these purposes, a “sale of Offered Shares” shall
occur following the acceptance of the subscription by the Company and the
deposit of the Subscription Payment in the authorized account of the Company.
Participating Dealer hereby waives any and all rights to receive payment of
commissions or fees due until such time as the Dealer Manager is in receipt of
the commission or fee from the Company. Participating Dealer affirms that the
Dealer Manager’s liability for commissions and fees payable is limited solely to
the proceeds of commissions and fees receivable associated therewith. In
addition, as set forth in the Prospectus, the Dealer Manager, in its sole
discretion, may reallow a portion of the Dealer Manager Fee and other fees to
Participating Dealer as marketing fees or to defray other distribution-related
expenses, which reallowance, if any, shall be determined by the Dealer Manager
in its sole discretion based on factors including, but not limited to, the
number of shares sold by Participating Dealer, the assistance of Participating
Dealer in marketing the offering and due diligence expenses incurred, and the
extent to which similar fees are reallowed to selected broker-dealers in similar
offerings being conducted during the Offering. Such reallowance shall be
described in Schedule 1 to this Agreement.

 

Participating Dealer acknowledges and agrees that no commissions, payments or
amount whatsoever will be paid to Participating Dealer in respect of the
purchase of Offered Shares by a Participating Dealer (or its registered
representative), in its individual capacity, or by a retirement plan of such
Participating Dealer (or its registered representative), or by an officer,
director or employee of the Company, the Adviser or their respective affiliates.

 

The parties hereby agree that the foregoing underwriting compensation is not in
excess of the usual and customary distributors’ or sellers’ commission received
in the sale of securities similar to the Offered Shares, that Participating
Dealer’s interest in the offering is limited to such compensation from the
Dealer Manager and Participating Dealer’s indemnity referred to in Section 5 of
the Dealer Manager Agreement, and that the Company is not liable or responsible
for the direct payment of such compensation to Participating Dealer. In
addition, as set forth in the Prospectus, the Dealer Manager may reimburse the
Participating Dealers for actual bona fide due diligence expenses incurred by
the Participating Dealer in an aggregate amount that is reasonable in relation
to the gross proceeds raised from the sale of the Offered Shares. Participating
Dealer shall provide a detailed and itemized invoice for any such due diligence
expenses.

 

TP Flexible Income Fund, Inc.

Dealer Manager Agreement

Page 23 of 32





 

Payments of selling compensation commissions will be made by the Dealer Manager
to Participating Dealer within 30 days of the receipt by the Dealer Manager of
the applicable gross compensation payments from the Company.

 

IV.          Right to Reject Orders or Cancel Sales

 

All orders, whether initial or additional, are subject to acceptance by and
shall only become effective upon confirmation by the Company, which reserves the
right to reject any order for any or no reason. Orders not accompanied by a
Subscription Agreement and executed signature page thereto and the required
Subscription Payment for the Offered Shares may be rejected. Issuance and
delivery of the Offered Shares will be made only after actual receipt of payment
therefor. If any Subscription Payment is not paid upon presentment, or if the
Company is not in actual receipt of clearinghouse funds or cash, certified or
cashier’s check or the equivalent in payment for the Offered Shares within 15
days of sale, the Company reserves the right to cancel the sale without notice.
In the event an order is rejected, canceled or rescinded for any reason,
Participating Dealer agrees to return to the Dealer Manager any commission or
Dealer Manager Fee theretofore paid with respect to such order, and, if
Participating Dealer fails to so return any such commission to the Dealer
Manager, the Dealer Manager shall have the right to offset amounts owed against
future commissions or Dealer Manager Fees due and otherwise payable to
Participating Dealer.

 

V.            Prospectus and Authorized Sales Materials

 

Participating Dealer is not authorized or permitted to give, and will not give,
any information or make any representation (written or oral) concerning the
Offered Shares except as set forth in the Prospectus and the Authorized Sales
Materials. The Dealer Manager will supply Participating Dealer with reasonable
quantities of the Prospectus, any supplements thereto and any amended
Prospectus, as well as any Authorized Sales Materials, for delivery to
investors, and Participating Dealer will deliver a copy of the Prospectus and
all supplements thereto and any amended Prospectus to each investor to whom an
offer is made prior to or simultaneously with the first solicitation of an offer
to sell the Offered Shares to an investor. Participating Dealer agrees that it
will not send or give any supplements to the Prospectus, any amended Prospectus
or any Authorized Sales Materials to that investor unless it has previously sent
or given a Prospectus and all supplements thereto and any amended Prospectus to
that investor or has simultaneously sent or given a Prospectus and all
supplements thereto and any amended Prospectus with such Prospectus supplement,
amended Prospectus or Authorized Sales Materials. Participating Dealer agrees
that it will not show or give to any investor or prospective investor or
reproduce any material or writing which is supplied to it by the Dealer Manager
and marked “broker-dealer use only” or otherwise bearing a legend denoting that
it is not to be used in connection with the offer or sale of Offered Shares to
members of the public. Participating Dealer agrees that it will not use in
connection with the offer or sale of Offered Shares any materials or writings
which have not been previously approved by the Company other than the Prospectus
and the Authorized Sales Materials. Participating Dealer agrees to furnish a
copy of any revised preliminary Prospectus to each person to whom it has
furnished a copy of any previous preliminary Prospectus, and further agrees that
it will itself mail or otherwise deliver all preliminary and final Prospectuses
required for compliance with the provisions of Rule 15c2-8 under the Exchange
Act. Regardless of the termination of this Agreement, Participating Dealer will
deliver a Prospectus in transactions in the Offered Shares for a period of 90
days from the Effective Date of the Registration Statement or such longer period
as may be required by the Exchange Act. Participating Dealer agrees to comply
with all the applicable requirements under the Securities Act and the Exchange
Act in offering and selling Offered Shares.

 



TP Flexible Income Fund, Inc.

Dealer Manager Agreement

Page 24 of 32





  

VI.           License and Association Membership

 

By accepting this Agreement, Participating Dealer represents and warrants to the
Company and the Dealer Manager that Participating Dealer is or at the time of
the sale or offer of Offered Shares will be a properly registered or licensed
broker-dealer, duly authorized to sell Offered Shares under Federal and state
securities laws and regulations in all states where it offers or sells Offered
Shares, and that it is a member in good standing of FINRA. This Agreement shall
automatically terminate if Participating Dealer ceases to be a member in good
standing of FINRA or with the securities commission of the state in which the
Participating Dealer’s principal office is located. Participating Dealer agrees
to notify the Dealer Manager immediately if Participating Dealer ceases to be a
member in good standing of FINRA or with the securities commission of any state
in which the Participating Dealer is currently registered or licensed.
Participating Dealer also hereby agrees to abide by the conduct rules set forth
in the FINRA rulebook (“FINRA Rules), including, without limitation, FINRA Rules
2340, 2040, and 5140.

 

VII.          Anti-Money Laundering Compliance Programs

 

Participating Dealer’s acceptance of this Participating Dealer Agreement
constitutes a representation to the Company and the Dealer Manager that
Participating Dealer has established and implemented an anti-money laundering
compliance program (“AML Program”) in accordance with applicable law, including
applicable FINRA Rules, Securities and Exchange Commission Rules (the
“Commission Rules”) and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
Act) of 2001, as amended by the USA Patriot Improvement and Reauthorization Act
of 2005 (the “USA PATRIOT Act”), specifically including, but not limited to,
Section 352 of the International Money Laundering Abatement and Anti-Terrorist
Financing Act of 2001 (the “Money Laundering Abatement Act,” and together with
the USA PATRIOT Act, the “AML Rules”), reasonably expected to detect and cause
the reporting of suspicious transactions in connection with the sale of Offered
Shares. In addition, Participating Dealer represents that it has established and
implemented a program for compliance with Executive Order 13224 and all
regulations and programs administered by the Treasury Department’s Office of
foreign Assets Control regulations and programs administered by the Treasury
Department’s Office of Foreign Assets Control (“OFAC Program”) and will continue
to maintain its OFAC Program during the term of this Agreement. Upon request by
the Dealer Manager at any time, Participating Dealer hereby agrees to (i)
furnish a written copy of its AML Program and OFAC Program to the Dealer Manager
for review, and (ii) furnish a copy of the findings and any remedial actions
taken in connection with Participating Dealer’s most recent independent testing
of its AML Program and/or its OFAC Program.

 

The parties acknowledge that for the purposes of FINRA Rules, the investors who
purchase Offered Shares through Participating Dealer are “customers” of
Participating Dealer and not the Dealer Manager. Nonetheless, to the extent that
the Dealer Manager deems it prudent, Participating Dealer shall cooperate with
the Dealer Manager’s reasonable requests for information, records and data
related to the Company’s stockholders introduced to, and serviced by,
Participating Dealer (the “Customers”). Notwithstanding the foregoing,
Participating Dealer shall not be required to provide to the Dealer Manager any
documentation that, in Participating Dealer’s reasonable judgment, would cause
Participating Dealer to lose the benefit of attorney-client privilege or other
privilege which it may be entitled to assert relating to the discoverability of
documents in any civil or criminal proceedings. Participating Dealer hereby
represents that it is currently in compliance with all AML Rules and all OFAC
requirements, specifically including, but not limited to, the Customer
Identification Program requirements under Section 326 of the USA PATRIOT Act.
Participating

 



TP Flexible Income Fund, Inc.

Dealer Manager Agreement

Page 25 of 32





 

Dealer hereby agrees, upon request by the Dealer Manager to (A) provide an
annual certification to Dealer Manager that, as of the date of such
certification (i) its AML Program and its OFAC Program are consistent with the
AML Rules and OFAC requirements; (ii) it has continued to implement its AML
Program and its OFAC Program, and (iii) it is currently in compliance with all
AML Rules and OFAC requirements, specifically including, but not limited to, the
Customer Identification Program requirements under Section 326 of the USA
PATRIOT Act; and (B) perform and carry out, on behalf of both the Dealer Manager
and the Company, the Customer Identification Program requirements in accordance
with Section 326 of the USA PATRIOT Act and applicable Commission and Treasury
Department Rules thereunder.

 

VIII.        Limitation of Offer; Suitability

 

Participating Dealer will offer Offered Shares only to persons who meet the
suitability standards set forth in the Prospectus or in any suitability letter
or memorandum sent to it by the Company or the Dealer Manager and will only make
offers to persons in the jurisdictions in which it is advised in writing that
the Offered Shares are qualified for sale or that such qualification is not
required. Notwithstanding the qualification of the Offered Shares for sale in
any respective jurisdiction (or the exemption therefrom), Participating Dealer
represents, warrants and covenants that it will not offer Offered Shares and
will not permit any of its registered representatives to offer Offered Shares in
any jurisdiction unless both the Participating Dealer and such registered
representative are duly licensed to transact securities business in such
jurisdiction. In offering Offered Shares, Participating Dealer will comply with
the provisions of FINRA Rules, as well as all other applicable rules and
regulations relating to suitability of investors.

 

Participating Dealer further represents, warrants and covenants that neither
Participating Dealer, nor any person associated with Participating Dealer, shall
offer or sell Offered Shares in any jurisdiction except to investors who satisfy
the investor suitability standards and minimum investment requirements under the
most restrictive of the following: (1) applicable provisions described in the
Prospectus, including minimum income and net worth standards; (2) applicable
laws of the jurisdiction of which such investor is a resident; or (3) applicable
FINRA Rules. Participating Dealer agrees to ensure that, in recommending the
purchase, sale or exchange of Offered Shares to an investor, Participating
Dealer, or a person associated with Participating Dealer, shall have reasonable
grounds to believe, on the basis of information obtained from the investor (and
thereafter maintained in the manner and for the period required by the
Commission, any state securities commission, FINRA or the Company) concerning
his age, investment objectives, other investments, financial situation and
needs, and any other information known to Participating Dealer, or person
associated with Participating Dealer, that (A) the investor can reasonably
benefit from an investment in the Offered Shares based on the investor’s overall
investment objectives and portfolio structure, (B) the investor is able to bear
the economic risk of the investment based on the investor’s overall financial
situation, and (C) the investor has an apparent understanding of (i) the
fundamental risks of the investment, (ii) the risk that the investor may lose
his entire investment in the Offered Shares, (iii) the lack of liquidity of the
Offered Shares, (iv) the restrictions on transferability of the Offered Shares,
(v) the background and qualifications of the Company’s sponsor or the persons
responsible for directing and managing the Company, and (vi) the tax
consequences of an investment in the Offered Shares. Participating Dealer
further represents, warrants and covenants that Participating Dealer, or a
person associated with Participating Dealer, will make every reasonable effort
to determine the suitability and appropriateness of an investment in Offered
Shares of each proposed investor by reviewing documents and records disclosing
the basis upon which the determination as to suitability was reached as to each
purchaser of Offered Shares pursuant to a subscription solicited by
Participating Dealer, whether such documents and records relate to accounts
which have been closed,

 



TP Flexible Income Fund, Inc.

Dealer Manager Agreement

Page 26 of 32





 

accounts which are currently maintained, or accounts hereafter established.
Participating Dealer agrees to retain such documents and records in
Participating Dealer’s records for a period of six years from the date of the
applicable sale of Offered Shares, to otherwise comply with the record keeping
requirements provided in Section X below and to make such documents and records
available to (i) the Dealer Manager and the Company upon request, and (ii)
representatives of the Commission, FINRA and applicable state securities
administrators upon Participating Dealer’s receipt of an appropriate document
subpoena or other appropriate request for documents from any such agency.
Participating Dealer shall not purchase any Offered Shares for a discretionary
account without obtaining the prior written approval of Participating Dealer’s
customer and his or her signature on a Subscription Agreement.

 

IX.          Due Diligence; Adequate Disclosure

 

Prior to offering the Offered Shares for sale, Participating Dealer shall have
conducted an inquiry such that Participating Dealer has reasonable grounds to
believe, based on information made available to Participating Dealer by the
Company or the Dealer Manager through the Prospectus or other materials, that
all material facts are adequately and accurately disclosed and provide a basis
for evaluating a purchase of Offered Shares. In determining the adequacy of
disclosed facts pursuant to the foregoing, Participating Dealer may obtain, upon
request, information on material facts relating at a minimum to the following:
(1) items of compensation; (2) tax aspects; (3) financial stability and
experience of the Company and its Adviser; (4) conflicts and risk factors; and
(5) other pertinent reports. Notwithstanding the foregoing, Participating Dealer
may rely upon the results of an inquiry conducted by an independent third party
retained for that purpose or another Participating Dealer, provided that: (1)
such Participating Dealer has reasonable grounds to believe that such inquiry
was conducted with due care by said independent third party or such other
Participating Dealer; (2) the results of the inquiry were provided to
Participating Dealer with the consent of the other Participating Dealer
conducting or directing the inquiry; and (3) no Participating Dealer that
participated in the inquiry is an affiliate of the Company or its Adviser. Prior
to the sale of the Offered Shares, Participating Dealer shall inform each
prospective purchaser of Offered Shares of pertinent facts relating to the
Offered Shares including specifically the lack of liquidity and lack of
marketability of the Offered Shares during the term of the investment but shall
not, in any event, make any representation on behalf of the Company or the
Adviser except as set forth in the Prospectus and any Authorized Sales
Materials.

 

X.           Compliance with Record Keeping Requirements

 

Participating Dealer agrees to comply with the record keeping requirements of
the Exchange Act, including but not limited to, Rules 17a-3 and 17a-4
promulgated under the Exchange Act. Participating Dealer further agrees to keep
such records with respect to each customer who purchases Offered Shares, his
suitability and the amount of Offered Shares sold, and to retain such records
for such period of time as may be required by the Commission, any state
securities commission, FINRA or the Company.

 

XI.          Customer Complaints

 

Each party hereby agrees to provide to the other party copies of any written or
otherwise documented customer complaints received by such party relating in any
way to the Offering (including, but not limited to, the manner in which the
Offered Shares are offered by the Dealer Manager or the Participating Dealer),
the Offered Shares or the Company.

 



TP Flexible Income Fund, Inc.

Dealer Manager Agreement

Page 27 of 32





 

XII.         Effective Date

 

This Agreement will become effective upon the acceptance and signature of the
Dealer Manager. Upon effectiveness of this Agreement, all offers and sales of
Offered Shares by the Participating Dealer will be made pursuant to this
Agreement exclusively and not through any prior agreement between Participating
Dealer and the Dealer Manager, if any.

 

XIII.        Indemnification

 

Participating Dealer hereby understands, acknowledges, consents and agrees to be
bound by the terms of the indemnification agreement in the Dealer Manager
Agreement; understands, acknowledges, consents and agrees that the terms of the
indemnification will survive the termination of the Dealer Manager Agreement and
this Participating Dealer Agreement; and agrees to comply with all of its
requirements as fully set forth therein.

 

XIV.       Termination; Amendment;

 

Participating Dealer will immediately suspend or terminate its offer and sale of
Offered Shares upon the request of the Company or the Dealer Manager at any time
and will resume its offer and sale of Offered Shares hereunder upon subsequent
request of the Company or the Dealer Manager. Any party may terminate this
Agreement by written notice. Such notice shall be effective 48 hours after the
mailing of such notice. This Agreement and the exhibits and schedules hereto are
the entire agreement of the parties and supersedes all prior agreements, if any,
between the parties hereto.

 

This Agreement may be amended at any time by the Dealer Manager by written
notice to Participating Dealer, and any such amendment shall be deemed accepted
by Participating Dealer upon placing an order for sale of Offered Shares after
it has received such notice.

 

XV.         Privacy Laws

 

The Dealer Manager and Participating Dealer (each referred to individually in
this section as a “party”) agree as follows:

 

(a)           Each party agrees to abide by and comply with (i) the privacy
standards and requirements of the Gramm-Leach-Bliley Act of 1999 (“GLB Act”) and
Regulation S-P; (ii) the privacy standards and requirements of any other
applicable Federal or state law; and (iii) its own internal privacy policies and
procedures, each as may be amended from time to time;

 

(b)           Each party agrees to refrain from the use or disclosure of
nonpublic personal information (as defined under the GLB Act) of all customers
who have opted out of such disclosures except as necessary to service the
customers or as otherwise necessary or required by applicable law; and

 

(c)           Each party shall be responsible for determining which customers
have opted out of the disclosure of nonpublic personal information by
periodically reviewing and, if necessary, retrieving a list of such customers
(the “List”) as provided by each to identify customers that have exercised their
opt-out rights. In the event either party uses or discloses nonpublic personal
information of any customer for purposes other than servicing the customer, or
as otherwise required by applicable law, that party will consult the List to
determine whether the affected customer has exercised his or her opt-out rights.
Each party understands that each is prohibited from using or disclosing any
nonpublic personal information of any customer that is identified on the List as
having

 



TP Flexible Income Fund, Inc.

Dealer Manager Agreement

Page 28 of 32





 

opted out of such disclosures.

 

XVI.       Notice

 

All notices will be in writing and will be duly given to the Dealer Manager when
mailed to Triton Pacific Securities, LLC, 6701 Center Drive West, Suite 1450,
Los Angeles, CA 90045 and to Participating Dealer when mailed to the address
specified by Participating Dealer below on the signature page or such other
addresses as the parties may designate by giving the other party notice in
writing.

 

XVII.      Applicable Law and Venue

 

(a)           This Agreement and any claim, counterclaim or dispute of any kind
or nature whatsoever arising out of or in any way relating to this Agreement,
directly or indirectly, shall be governed by the laws of the State of California
applicable to contracts formed and to be formed entirely within the State of
California, without regard to the conflicts of laws principles and rules
thereof, to the extent such principles would require or permit the application
of the laws of another jurisdiction.

 

(b)           Each of the Company, the Adviser and the Dealer Manager
irrevocably: (a) agrees that all judicial proceedings brought by any party with
respect to this Agreement or the transactions contemplated hereby may be brought
solely in the Superior Court of California in Los Angeles County (b) accepts,
consents and submits to, generally and unconditionally, such exclusive
jurisdiction and venue and waives any objection it may have to the courts of
such jurisdiction or the inconvenience of such forums or venues and (c) agrees
to be bound by any final judgment rendered by the courts of such jurisdiction in
connection with this Agreement from which no appeal has been taken or is
available.

 

(c)           Service of Process. Each party irrevocably agrees that all service
of process in any proceedings under this agreement in any forum may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such party at its address set forth
above in Section XVI, such service being acknowledged by each party to be
effective and binding service in every respect. Nothing herein shall be deemed
to affect any right to serve any such demand, notice or process in any other
manner permitted under applicable law.

 

[Signatures Appear on Following Pages]

 

TP Flexible Income Fund, Inc.

Dealer Manager Agreement

Page 29 of 32





 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on its behalf by its duly authorized agent.

 

DEALER MANAGER ACKNOWLEDGEMENT

 

    Triton Pacific Securities, LLC (310)943-4990 6701 Center Drive West, Suite
1450 Telephone Los Angeles CA 90045 (310)943-4995   Fax

By





  Brian Buehler, President  

 

PARTICIPATING AGENT’S ACKNOWLEDGEMENT

 

      We hereby confirm our agreement to all the terms and conditions stated in
the foregoing Agreement. Notice under this Agreement will be deemed given
pursuant to Section XVI hereof when delivered to Participating Dealer at the
Address below. We hereby represent that our firm and its representatives are
registered or licensed as a broker or dealer and are fully authorized to sell
securities in each of the jurisdictions in which we will offer and/or sell the
Offered Shares and we agree to advise you of any change in such license or
registration during the term of this Agreement. We will at all times conduct our
activities in strict compliance with the applicable rules of the Securities and
Exchange Commission and the securities regulatory authorities of the States or
jurisdictions where we will, or may, conduct our selling activities.            
    Firm Name   Telephone       Primary Address   Fax       City, State, Zip
Code +4   Firm FINRA/CRD No.      

By X____________________________________



 

Authorized Signature

 

  Date          

 

TP Flexible Income Fund, Inc.

Dealer Manager Agreement

Page 30 of 32





 

SCHEDULE 1 TO PARTICIPATING DEALER AGREEMENT

 

Re-allowance of Dealer Manager Fee 

    NAME OF ISSUER: TP FLEXIBLE INCOME FUND, INC.

    NAME OF PARTICIPATING DEALER:  

    SCHEDULE TO AGREEMENT DATED:   

 

As marketing fees and to defray other distribution-related expenses, the Dealer
Manager will pay _____ basis points of the gross cash proceeds on all sales
generated by Participating Dealer pursuant to Section III of this Participating
Dealer Agreement. These amounts are in addition to the selling commissions
provided for in Section III of this Participating Dealer Agreement and will be
due and payable at the same time as the selling commissions, as more fully
described in such Section III.



        DEALER MANAGER       TRITON PACIFIC SECURITIES, LLC         By:      
Brian Buehler     President

Acknowledged by:

      PARTICIPATING DEALER       (Print Name of Participating Dealer)        
By:     Name:     Title:    

 

TP Flexible Income Fund, Inc.

Dealer Manager Agreement

Page 31 of 32





 

Exhibit B

 

